PER CURIAM.
We reverse the trial court’s order summarily denying Appellant’s motion for post-conviction relief under ride 3.800, Florida Rules of Criminal Procedure. If the trial court again denies relief on remand, it is directed to attach to its order those portions of the record which establish conclusively *1166that Appellant is not entitled to relief: the entire judgment and sentence, reflecting, as Appellant contends and the state does not dispute, that Appellant was ordered to pay neither costs nor restitution in the cases in question.
REVERSED and REMANDED.
POLEN, FARMER and STEVENSON, JJ., concur.